Title: To John Adams from Samuel Latham Mitchill, 8 February 1820
From: Mitchill, Samuel Latham
To: Adams, John


				
					Dear Sir
					New york, 8. feb. 1820
				
				I make you a respectful acknowledgment for the opportunity afforded by your note of decr. 13. 1819. of becoming acquainted with the revd Mr. Professor Norton, of Cambridge University. A gentleman so learned and so amiable merited particular attention. I endeavoured to make the most of him.I saw less of him than I wished, by reason of my journey to Washington to attend the National Convention for forming a Pharmacopaeia, and Code of Medial Ethics.Since my return I have had the pleasure of knowing Profr. Everett. But he, as well as his Colleague is now gone to the Southward. Both preached here to the faithful.Admirable man! you have borne a very important part in the great events of your time. Your age has been continued considerably beyond the term usually allotted to man. A Patriot in feeling, a Patriarch in years, a sage in understanding, a monument of history, a Chronicle of events, you excite in me a mixture of admiration and goodwill. I know not who comes nearer than yourself to the exalted character described by Cicero in his Tract de Senectute.While at the Seat of government I passed an Evening at the Secretary of States. He and Mrs Adams were well and in the midst of much excellent Company—Truly and with high Regard / yours  
				
					Saml L Mitchill
				
				
			